Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Japanese Patent Application Laid-open No. JP 2008-190460 A (Ishiba hereinafter) teaches a ducted fan comprising: a fan 2 configured to rotate about an axial line to generate a flow of air; and a cowl 1 having a cylindrical shape extending in an axial line direction and surrounding the fan 2 about the axial line, and including an introduction port 16 configured to introduce air from a first end portion side by rotation of the fan 2; the fan 2 including: a compressor blade 3 provided on an outer circumferential side and a thrust blade (see area by reference numeral 2 in at least FIG. 2) provided on an inner circumferential side of the compressor blade 3; the cowl 1 including: a housing portion configured to accommodate the compressor blade 3 in an interior thereof (see at least FIG. 2), an outlet 7 configured to allow air flowing though the housing portion to be blown therethrough by the compressor blade 3, and an inlet 6 configured to suck air blown out from the outlet 7.
 Ishiba do not show a species where the outlet 7 is provided inwards in a radial direction of the cowl 1 and near the introduction port 16 of the cowl, and the inlet 6  being provided inwards in the radial direction of the cowl 1 and between the outlet 7 and the compressor blade 3 in the axial line direction.  
The specific location of the inlet and outlet of the claimed invention is deemed to be directed to a non-obvious improvement over Ishiba.    Applicant’s invention reduces flow separation at the lip of the cowl (see paragraph 0009), whereas Ishiba solves the problem of aircraft instability when a large lateral thrust force is applied to the ducted fan.  There is no motivation to rearrange the location of the inlet 6 and outlet 7 of Ishiba to be at the claimed locations since such a rearrangement would destroy the intended purpose of Ishiba of reducing aircraft instabilities.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
World Intellectual Property Organization Patent Publication No. WO 2015/130384 A2 is cited for having an inlet 108 and outlet 110A within a ducted fan for limiting flow separation.  However, the ‘384 publication fails to use any blade accommodated within the cowl.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799